1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   R.Q., (A minor by and through his parent and ) Case No.: 1:16-cv-01485 LJO-JLT
     Guardian ad Litem, CHARIS QUATRO),           )
12                                                ) FURTHER SCHEDULING ORDER
                   Plaintiff,                     )
13                                                )
            v.                                    )
14
                                                  )
     TEHACHAPI UNIFIED SCHOOL                     )
15
     DISTRICT,                                    )
16                                                )
                   Defendant.                     )
17
18          The Court has rejected the minor’s compromise and has referred it for further scheduling (Doc.

19   84). The Court has considered defense counsel’s position that discovery should be reopened (Doc. 83)

20   and the plaintiff’s position that it should not (Doc. 80). The Court concludes that discovery should not

21   be reopened.

22          Notably, the Court was not alerted to the settlement of the action until September 16, 2019

23   (Doc. 69). By this time, the non-expert discovery deadline had passed six months before and the

24   expert discovery deadline had passed three months before. (Doc. 64 at 2) If, as the defendant asserts,

25   the case settled in March, the Court is at a loss to understand why the defense failed to file a notice of

26   settlement as required by Local Rule 160(a), which provides, “When an action has been settled . . . it is

27   the duty of counsel to immediately file a notice of settlement or resolution.” (Emphasis added)

28          Rather, as the Court understands the situation, the defendant refused to sign the settlement

                                                          1
1    agreement for months and did not do so until late August or early September 2019 (Doc. 71-9). Thus,

2    the defendant’s argument that the case settled in March 2019, is unsupported. The affirmative decision

3    to allow the discovery periods to run without signing the settlement agreement and without alerting the

4    Court that the case had settled—if, in fact, it had settled—were, apparently, tactical decisions made by

5    the defendant. The Court sees no reason to second-guess these tactics but will not either correct their

6    folly. Thus, the Court ORDERS:

7           1.      Trial is set in this matter on November 9, 2020, at 8:30 a.m. in courtroom 4 with a

8    three-to-five day jury trial estimate;

9           2.      The pretrial conference is set on September 10, 2020 at 8:30 a.m. in courtroom 4.

10
11   IT IS SO ORDERED.

12      Dated:     January 15, 2020                           /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
